DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 45 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Patent Application Publication 2018/0027429), and further in view of Dai (US Patent Application Publication 2012/0140796). Hereinafter Li and Dai.

Regarding claim 1, Li discloses a method for wireless communications at a first user equipment (UE), comprising: 
determining a failure of the first UE to receive a data packet directly from a second equipment (the first UE determines to start an assistance relay service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0093] – [0094]; the base station is interpreted as a source node (i.e. the second equipment), where the data packet is transmitted to the first UE (i.e. the first UE)); 
transmitting, to at least a third UE, a message comprising an indication of the failure of the first UE to receive the data packet directly from the second equipment (the first UE sends relay request message to second UE, where the relay request message includes indication information that needs assistance relay when the first UE is unable to directly perform data transmission with the base station, paragraphs [0107] – [0119]; the second UE of Li is interpreted as relay node (i.e. the third UE) when the first UE (i.e. the first UE) fails to receive from source node (i.e. the second equipment)); and 
receiving, directly from the third UE different from the second equipment, the data packet in response to the message comprising the indication of the failure of the first UE to receive the data packet directly from the second equipment (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170], [0183] – [0188]; the second UE of Li is interpreted as relay node (i.e. the third UE) when the first UE (i.e. the first UE) fails to receive from source node (i.e. second equipment), and the second UE (i.e. the third UE) relays the data in the downlink communication to the first UE (i.e. the first UE) from the base station (i.e. the second equipment)).
However, Li does not explicitly disclose “a second UE.” Dai discloses the source node is a UE or a wireless network interface such as a base station, (paragraph [0047]), where the source node transmits over direct-link channel to the destination node indicating “FAIL” label (paragraph [0059]).  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Dai before him or her, to incorporate the source node transmitting a failure indication as taught by Dai, to improve the assistance relay service of Li for the motivation of improving end to end performance for wireless communication (paragraph [0010] of Dai).

Regarding claim 2, Li and Dai disclose the method of claim 1, Li discloses wherein determining the failure of the first UE to receive the data packet from the second equipment comprises: 
receiving control information from the second equipment (the base station sends D2D relay configuration information (paragraphs [0086] – [0092]), where the base station schedules a resource that is used by the user equipment to transmit data and control information, paragraph [0074]);
 decoding the control information, wherein the decoded control information indicates a resource for transmission of the data packet (the first UE determines to start an assistance relay service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0093] – [0094]; the first UE determines whether to start the assistance relay service after receiving the scheduled resource from the D2D relay configuration transmitted from the base station); and 
failing to decode the data packet in the indicated resource (the first UE determines to start an assistance relay service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0093] – [0094]; the first UE is unable to utilize the scheduled resource from the D2D relay configuration transmitted when the first UE is unable to directly perform data transmission with the base station).
However, Li does not explicitly disclose “the second UE.” Dai discloses the source node is a UE or a wireless network interface such as a base station, (paragraph [0047]), where the source node transmits over direct-link channel to the destination node indicating “FAIL” label (paragraph [0059]).  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Dai before him or her, to incorporate the source node transmitting a failure indication as taught by Dai, to improve the assistance relay service of Li for the motivation of improving end to end performance for wireless communication (paragraph [0010] of Dai).

Regarding claim 3, Li and Dai disclose the method of claim 2, Li discloses further comprising: 
determining whether at least one further retransmission of the data packet is scheduled by the second equipment based at least in part on the decoded control information (the base station sends D2D relay configuration information, where the D2D relay configuration information includes retransmission information, paragraphs [0086] – [0092]).
However, Li does not explicitly disclose “the second UE.” Dai discloses the source node is a UE or a wireless network interface such as a base station, (paragraph [0047]), where the source node transmits over direct-link channel to the destination node indicating “FAIL” label (paragraph [0059]).  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Dai before him or her, to incorporate the source node transmitting a failure indication as taught by Dai, to improve the assistance relay service of Li for the motivation of improving end to end performance for wireless communication (paragraph [0010] of Dai).

Regarding claim 4, Li and Dai disclose the method of claim 2, Li discloses further comprising: 
determining an absence of one or more further retransmissions of the data packet scheduled by the second equipment, wherein the message comprising the indication of the failure of the first UE to receive the data packet is transmitted based at least in part on determining the absence (the base station sends D2D relay configuration information, where the D2D relay configuration information includes retransmission information, paragraphs [0086] – [0092]).
However, Li does not explicitly disclose “the second UE.” Dai discloses the source node is a UE or a wireless network interface such as a base station, (paragraph [0047]), where the source node transmits over direct-link channel to the destination node indicating “FAIL” label (paragraph [0059]).  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Dai before him or her, to incorporate the source node transmitting a failure indication as taught by Dai, to improve the assistance relay service of Li for the motivation of improving end to end performance for wireless communication (paragraph [0010] of Dai).

Regarding claim 5, Li and Dai disclose the method of claim 2, Li discloses wherein the decoded control information further indicates a second resource for retransmission of the data packet (the first UE determines to start an assistance relay service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0093] – [0094]; where the base station schedules a resource pool that is a group of communication resources used by the user equipment to transmit data and control information, paragraph [0074]), the method further comprising: 
determining an additional failure to decode the data packet in the indicated second resource for retransmission (the first UE determines if the quantity of retransmission included in the D2D relay configuration has been reached, and the first UE sends another relay request message after the first UE has not receive any relay response message to indicate available relay UE, paragraphs [0107] – [0119]); and 
transmitting a second message comprising an additional indication of the additional failure to decode the data packet in the indicated second resource for retransmission (the first UE determines if the quantity of retransmission included in the D2D relay configuration has been reached, and the first UE sends another relay request message after the first UE has not receive any relay response message to indicate available relay UE, paragraphs [0107] – [0119]).

Regarding claim 6, Li and Dai disclose the method of claim 1, Li discloses further comprising: 
determining a cause of the failure of the first UE to receive the data packet, wherein the cause of the failure is interference, a received signal energy of transmission of the data packet being below a received signal energy threshold, or a combination thereof (the first UE determines to start an assistance relay service when the first UE detects that signal is less than a preset signal quality threshold, or the electricity quantity is less than a preset electricity quantity threshold, paragraphs [0098], [0101]).

Regarding claim 7, Li and Dai disclose the method of claim 6, Li discloses further comprising: 
determining whether to transmit the message comprising the indication of the failure of the first UE to receive the data packet to the second UE or the third UE or both based at least in part on the cause of the failure (the first UE determines to start an assistance relay service when the first UE is unable to directly perform data transmission with the base station, and the first UE sends relay request message to second UE, where the relay request message includes indication information that needs assistance relay when the first UE is unable to directly perform data transmission with the base station, paragraphs [0093] – [0119]; the second UE of Li is interpreted as relay node (i.e. the third UE)).

Regarding claim 8, Li and Dai disclose the method of claim 6, Li discloses further comprising: 
determining an additional failure of the first UE to receive an additional data packet from the second equipment (the first UE determines to start an assistance relay service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0093] – [0094]; the first UE moves from an in-coverage range to outside of the in-coverage range); 
determining that a cause of the additional failure of the first UE to receive the additional data packet is interference (the first UE determines to start an assistance relay service when the first UE is unable to directly send data, detects that signal is less than a preset signal quality threshold, detects the electricity quantity is less than a preset electricity quantity threshold, paragraphs [0096], [0098], [0101]); 
determining that at least one further retransmission of the additional data packet is scheduled by the second equipment, wherein the at least one further retransmission is dependent on a negative acknowledgment message (a NACK message is sent if receiving does not succeed or retransmission is needed, paragraph [0181]; the first UE determines if the quantity of retransmission included in the D2D relay configuration has been reached, and the first UE sends another relay request message after the first UE has not receive any relay response message to indicate available relay UE, paragraphs [0107] – [0119]);
transmitting, to the second equipment, the negative acknowledgment message for the additional data packet based at least in part on the cause of the additional failure of the first UE to receive the additional data packet being interference (a NACK message is sent if receiving does not succeed or retransmission is needed, paragraph [0181]; the first UE determines if the quantity of retransmission included in the D2D relay configuration has been reached, and the first UE sends another relay request message after the first UE has not receive any relay response message to indicate available relay UE, paragraphs [0107] – [0119]); and 
receiving, from the second equipment, a retransmission of the additional data packet based at least in part on the negative acknowledgment message (a NACK message is sent if receiving does not succeed or retransmission is needed, paragraph [0181]; the first UE determines if the quantity of retransmission included in the D2D relay configuration has been reached, and the first UE sends another relay request message after the first UE has not receive any relay response message to indicate available relay UE, paragraphs [0107] – [0119]).
However, Li does not explicitly disclose “the second UE.” Dai discloses the source node is a UE or a wireless network interface such as a base station, (paragraph [0047]), where the source node transmits over direct-link channel to the destination node indicating “FAIL” label (paragraph [0059]).  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Dai before him or her, to incorporate the source node transmitting a failure indication as taught by Dai, to improve the assistance relay service of Li for the motivation of improving end to end performance for wireless communication (paragraph [0010] of Dai).

Regarding claim 9, Li and Dai disclose the method of claim 6, Li discloses wherein: 
the cause of the failure is the received signal energy of the transmission of the data packet being below the received signal energy threshold (the first UE determines to start an assistance relay service when the first UE detects the electricity quantity is less than a preset electricity quantity threshold, paragraph [0101]); and 
the message comprising the indication of the failure of the first UE to receive the data packet is transmitted to the third UE (the first UE sends relay request message to second UE, where the relay request message includes indication information that needs assistance relay when the first UE is unable to directly perform data transmission with the base station, paragraphs [0107] – [0119]; the second UE of Li is interpreted as relay node (i.e. the third UE) when the first UE (i.e. the first UE) fails to receive from source node (i.e. the second equipment)).

Regarding claim 10, Li and Dai disclose the method of claim 1, Li discloses further comprising: 
selecting one or more resources for a resource reservation, wherein the message comprising the indication of the failure of the first UE to receive the data packet comprises the resource reservation (the first UE selects the relay UE based on the first UE unable to perform direct communication, paragraph [0150]), and wherein the data packet is received on the one or more resources indicated by the resource reservation (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170], [0183] – [0188]).

Regarding claim 11, Li and Dai disclose the method of claim 1, but Li does not explicitly disclose wherein the message comprising the indication of the failure of the first UE to receive the data packet comprises a source identifier indicating the second UE or a packet identifier indicating the data packet or both.
Dai discloses the source node transmits over direct-link channel to the destination node indicating “FAIL” label (paragraph [0059]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Dai before him or her, to incorporate the source node transmitting a failure indication as taught by Dai, to improve the assistance relay service of Li for the motivation of improving end to end performance for wireless communication (paragraph [0010] of Dai).

Regarding claim 12, Li and Dai disclose the method of claim 11, but Li does not explicitly disclose wherein receiving the data packet comprises: 
receiving the data packet from the third UE based at least in part on the source identifier or the packet identifier or both.
Dai discloses the relay node forwards an accurate copy of the source signal over the relay-link channel for the destination node to decode the source signal (paragraph [0059]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Dai before him or her, to incorporate the relay node transmitting the copy of the source signal as taught by Dai, to improve the assistance relay service of Li for the motivation of improving end to end performance for wireless communication (paragraph [0010] of Dai).

Regarding claim 13, Li and Dai disclose the method of claim 1, Li discloses wherein the message comprising the indication of the failure of the first UE to receive the data packet comprises an exclusion range for a reserved resource, a modulation and coding scheme, a transmission mode, a redundancy version, a reference signal pattern, or a combination thereof (the first UE sends relay request message in D2D broadcast manner, where the D2D sending resource pool determines the reference signal pre-configured in the D2D resource received by the first UE, paragraphs [0107] – [0119]), and wherein receiving the data packet comprises: 
receiving the data packet from the third UE based at least in part on the exclusion range for the reserved resource, the modulation and coding scheme, the transmission mode, the redundancy version, the reference signal pattern, or a combination thereof (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170]).

Regarding claim 14, Li and Dai disclose the method of claim 1, Li discloses further comprising: 
receiving, from a fourth UE different from the second UE and the third UE, the data packet based at least in part on the message comprising the indication of the failure of the first UE to receive the data packet (a fifth UE determines that the fifth UE is capable of providing a relay service for the first UE, and the fifth UE sends relay response message to the first UE in D2D broadcast manner, paragraph [0136]; the fifth UE of Li is interpreted as a fourth UE that is capable of providing relay service instead of the second UE of Li (i.e. the third UE)); and 
decoding the data packet based at least in part on combining information corresponding to receiving the data packet from the third UE and information corresponding to receiving the data packet from the fourth UE (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170]; the second UE is performing the function as the relay device, and the relay device is the fifth UE of Li providing the relay service instead of the second UE).

Regarding claim 15, Li and Dai disclose the method of claim 1, Li discloses wherein the message comprising the indication of the failure of the first UE to receive the data packet comprises a negative acknowledgment message or a request for the data packet or both (a NACK message is sent if receiving does not succeed or retransmission is needed, paragraph [0181]).

Regarding claim 16, Li discloses a method for wireless communications at a first user equipment (UE), comprising: 
receiving a data packet directly from a second equipment (the base station sends D2D relay configuration to the second UE, paragraphs [0086] – [0092]; the base station is interpreted as a source node (i.e. the second equipment), where the data packet is transmitted to the second UE of Li (i.e. the first UE)); 
receiving, from a third UE, a message comprising an indication of a failure of the third UE to receive the data packet directly from the second equipment (the first UE sends relay request message to second UE, where the relay request message includes indication information that needs assistance relay when the first UE is unable to directly perform data transmission with the base station, paragraphs [0107] – [0119]; the second UE of Li is interpreted as relay node (i.e. the first UE) when the first UE of Li (i.e. the third UE) fails to receive from source node (i.e. the second equipment)); and 
relaying the data packet directly to the third UE in response to the message comprising the indication of the failure of the third UE to receive the data packet directly from the second equipment (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170], [0183] – [0188]; the second UE of Li is interpreted as relay node (i.e. the first UE) when the first UE of Li (i.e. the third UE) fails to receive from source node (i.e. second equipment), and the second UE of Li (i.e. the first UE) relays the data in the downlink communication to the first UE of Li (i.e. the third UE) from the base station (i.e. the second equipment)).
However, Li does not explicitly disclose “a second UE.” Dai discloses the source node is a UE or a wireless network interface such as a base station, (paragraph [0047]), where the source node transmits over direct-link channel to the destination node indicating “FAIL” label (paragraph [0059]).  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Dai before him or her, to incorporate the source node transmitting a failure indication as taught by Dai, to improve the assistance relay service of Li for the motivation of improving end to end performance for wireless communication (paragraph [0010] of Dai).

Regarding claim 17, Li and Dai disclose the method of claim 16, Li discloses wherein the message comprising the indication of the failure of the third UE to receive the data packet comprises a resource reservation, the method further comprising: 
determining one or more resources indicated by the resource reservation (the first UE selects the relay UE based on the first UE unable to perform direct communication, paragraph [0150]; the first UE of Li is interpreted as the third UE); and 
determining to relay the data packet to the third UE based at least in part on the first UE supporting transmitting on the one or more resources, wherein the data packet is relayed to the third UE on the one or more resources indicated by the resource reservation (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170], [0183] – [0188]; the second UE of Li (i.e. the first UE) relays the data to the first UE of Li (i.e. the third UE)).

Regarding claim 18, Li and Dai disclose the method of claim 16, Li discloses further comprising: 
determining a reference signal received power for receiving the message comprising the indication of the failure of the third UE to receive the data packet (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170]; where the D2D sending resource pool determines the reference signal pre-configured in the D2D resource received by the first UE, paragraphs [0107] – [0119]); and 
determining to relay the data packet to the third UE based at least in part on the determined reference signal received power being greater than a reference signal received power threshold (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170]; where the D2D sending resource pool determines the reference signal pre-configured in the D2D resource received by the first UE, paragraphs [0107] – [0119]).

Regarding claim 19, Li and Dai disclose the method of claim 18, Li discloses wherein the message comprising the indication of the failure of the third UE to receive the data packet comprises the reference signal received power threshold (the first UE sends relay request message in D2D broadcast manner, where the D2D sending resource pool determines the reference signal pre-configured in the D2D resource received by the first UE, paragraphs [0107] – [0119]), the method further comprising: 
determining the reference signal received power threshold based at least in part on the message comprising the indication of the failure of the third UE to receive the data packet (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170]).

Regarding claim 20, Li and Dai disclose the method of claim 18, Li discloses further comprising: 
adjusting a power control parameter for relaying the data packet to the third UE based at least in part on the determined reference signal received power (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170]).

Regarding claim 21, Li and Dai disclose the method of claim 16, Li discloses further comprising: 
receiving, from a fourth UE, an additional message comprising an additional indication of an additional failure of the fourth UE to receive an additional data packet, wherein the additional message comprising the additional indication of the additional failure of the fourth UE to receive the additional data packet comprises a resource reservation (a fourth UE determines that the fourth UE is capable of providing relay service for the first UE, but the relay response message that is sent by the second UE in D2D broadcast manner is received by the fourth UE before the fourth UE sends a relay response message to the first UE, and the fourth UE does not send a relay response message to the first UE, paragraph [0135]; the fourth UE of Li refrains from communicating with the first UE of Li (i.e. the third UE) that requested the relay service); 
determining to refrain from relaying the additional data packet to the fourth UE in one or more resources indicated by the resource reservation (a fourth UE determines that the fourth UE is capable of providing relay service for the first UE, but the relay response message that is sent by the second UE in D2D broadcast manner is received by the fourth UE before the fourth UE sends a relay response message to the first UE, and the fourth UE does not send a relay response message to the first UE, paragraph [0135]; the fourth UE of Li refrains from communicating with the first UE of Li (i.e. the third UE) that requested the relay service); and 
refraining from communicating on one or more resources that overlap with the one or more resources indicated by the resource reservation based at least in part on the resource reservation (a fourth UE determines that the fourth UE is capable of providing relay service for the first UE, but the relay response message that is sent by the second UE in D2D broadcast manner is received by the fourth UE before the fourth UE sends a relay response message to the first UE, and the fourth UE does not send a relay response message to the first UE, paragraph [0135]; the fourth UE of Li refrains from communicating with the first UE of Li (i.e. the third UE) that requested the relay service).

Regarding claim 22, Li and Dai disclose the method of claim 16, Li discloses wherein the data packet is received from the second equipment according to a modulation and coding scheme, a spatial multiplexing scheme, and a demodulation reference signal pattern (the first UE sends relay request message in D2D broadcast manner, where the D2D sending resource pool determines the reference signal pre-configured in the D2D resource received by the first UE, paragraphs [0107] – [0119]), and wherein relaying the data packet to the third UE comprises: 
relaying the data packet to the third UE according to the modulation and coding scheme, the spatial multiplexing scheme, the demodulation reference signal pattern, or a combination thereof (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170]).
However, Li does not explicitly disclose “the second UE.” Dai discloses the source node is a UE or a wireless network interface such as a base station, (paragraph [0047]), where the source node transmits over direct-link channel to the destination node indicating “FAIL” label (paragraph [0059]).  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Dai before him or her, to incorporate the source node transmitting a failure indication as taught by Dai, to improve the assistance relay service of Li for the motivation of improving end to end performance for wireless communication (paragraph [0010] of Dai).

Regarding claim 23, Li and Dai disclose the method of claim 16, Li discloses wherein the data packet is received from the second equipment according to a first modulation and coding scheme, a first spatial multiplexing scheme, and a first demodulation reference signal pattern (the first UE sends relay request message in D2D broadcast manner, where the D2D sending resource pool determines the reference signal pre-configured in the D2D resource received by the first UE, paragraphs [0107] – [0119]), and wherein relaying the data packet to the third UE comprises: 
relaying the data packet to the third UE according to a second modulation and coding scheme different from the first modulation and coding scheme, a second spatial multiplexing scheme different from the first spatial multiplexing scheme, a second demodulation reference signal pattern different from the first demodulation reference signal pattern, or a combination thereof (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170]).
However, Li does not explicitly disclose “the second UE.” Dai discloses the source node is a UE or a wireless network interface such as a base station, (paragraph [0047]), where the source node transmits over direct-link channel to the destination node indicating “FAIL” label (paragraph [0059]).  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Dai before him or her, to incorporate the source node transmitting a failure indication as taught by Dai, to improve the assistance relay service of Li for the motivation of improving end to end performance for wireless communication (paragraph [0010] of Dai).

Regarding claim 24, Li and Dai disclose the method of claim 23, Li discloses wherein the message comprising the indication of the failure of the third UE to receive the data packet comprises an indication of the second modulation and coding scheme, the second spatial multiplexing scheme, the second demodulation reference signal pattern, or a combination thereof, the method further comprising: 
determining the second modulation and coding scheme, the second spatial multiplexing scheme, the second demodulation reference signal pattern, or a combination thereof based at least in part on the message comprising the indication of the failure of the third UE to receive the data packet (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170]).

Regarding claim 25, Li and Dai disclose the method of claim 16, Li discloses further comprising: 
determining a distance between the first UE and the third UE (the first UE determines to start an assistance relay service when the first UE is unable to directly send data, that is the first UE moves from inside of an in-coverage range to outside of the in-coverage range, paragraphs [0096] – [0097]); and 
determining to relay the data packet to the third UE based at least in part on the determined distance being less than a distance threshold (the first UE determines to start an assistance relay service when the first UE is unable to directly send data, that is the first UE moves from inside of an in-coverage range to outside of the in-coverage range, paragraphs [0096] – [0097]).

Regarding claim 26, Li and Dai disclose the method of claim 16, but Li disclose wherein the message comprising the indication of the failure of the third UE to receive the data packet comprises a source identifier indicating the second UE, a packet identifier indicating the data packet, an exclusion range for a reserved resource, a transmission mode, a redundancy version, a reference signal pattern, or a combination thereof, and wherein relaying the data packet to the third UE comprises: 
relaying the data packet to the third UE based at least in part on the source identifier, the packet identifier, the exclusion range for the reserved resource, the transmission mode, the redundancy version, the reference signal pattern, or a combination thereof.
Dai discloses the source node transmits over direct-link channel to the destination node indicating “FAIL” label (paragraph [0059]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Dai before him or her, to incorporate the source node transmitting a failure indication as taught by Dai, to improve the assistance relay service of Li for the motivation of improving end to end performance for wireless communication (paragraph [0010] of Dai).

Regarding claim 27, Li and Dai disclose the method of claim 16, Li discloses wherein the message comprising the indication of the failure of the third UE to receive the data packet comprises a negative acknowledgment message or a request for the data packet or both (a NACK message is sent if receiving does not succeed or retransmission is needed, paragraph [0181]).

Regarding claim 28, Li discloses a method for wireless communications at a first equipment, comprising: 
scheduling transmission of a data packet to a second UE and a third UE in one or more resources (the base station sends D2D relay configuration information to the first UE and the second UE, paragraphs [0086] – [0092]; the base station is the source node (i.e. first equipment) that transmits to second UE of Li (i.e. second UE) and the first UE of Li (i.e. third UE)); 
transmitting, directly to the second UE and the third UE, control information comprising a resource reservation indicating the one or more resources and comprising an indication enabling the second UE to relay the data packet to the third UE in response to a message from the third UE comprising an indication of a failure of the third UE to receive the data packet directly from the first UE (the base station sends D2D relay configuration information to the first UE and the second UE (paragraphs [0086] – [0092]), where the base station schedules a resource that is used by the user equipment to transmit data and control information, paragraph [0074]); and 
transmitting, directly to the second UE and the third UE, the data packet in the one or more resources (the base station sends D2D relay configuration information to the first UE and the second UE (paragraphs [0086] – [0092]), where the base station schedules a resource that is used by the user equipment to transmit data and control information, paragraph [0074]).
However, Li does not explicitly disclose “a first UE.” Dai discloses the source node is a UE or a wireless network interface such as a base station, (paragraph [0047]), where the source node transmits over direct-link channel to the destination node indicating “FAIL” label (paragraph [0059]).  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Dai before him or her, to incorporate the source node transmitting a failure indication as taught by Dai, to improve the assistance relay service of Li for the motivation of improving end to end performance for wireless communication (paragraph [0010] of Dai).

Regarding claim 29, Li and Dai disclose the method of claim 28, Li discloses further comprising: 
receiving, from the second UE, the data packet based at least in part on the message comprising the indication of the failure of the third UE to receive the data packet (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170]).

Regarding claim 30, Li discloses an apparatus for wireless communications at a first user equipment (UE), comprising: 
a processor (the first UE includes processor, paragraph [0615]); and 
memory coupled to the processor, the processor and memory (the memory is configured to store code and is executed by the processor, paragraph [0615]) configured to: 
determine a failure of the first UE to receive a data packet directly from a second equipment (the first UE determines to start an assistance relay service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0093] – [0094]; the base station is interpreted as a source node (i.e. the second equipment), where the data packet is transmitted to the first UE (i.e. the first UE)); 
transmit, to at least a third UE, a message comprising an indication of the failure of the first UE to receive the data packet directly from the second equipment (the first UE sends relay request message to second UE, where the relay request message includes indication information that needs assistance relay when the first UE is unable to directly perform data transmission with the base station, paragraphs [0107] – [0119]; the second UE of Li is interpreted as relay node (i.e. the third UE) when the first UE (i.e. the first UE) fails to receive from source node (i.e. the second equipment)); and 
receive, directly from the third UE different from the second equipment, the data packet in response to the message comprising the indication of the failure of the first UE to receive the data packet directly from the second equipment (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170], [0183] – [0188]; the second UE of Li is interpreted as relay node (i.e. the third UE) when the first UE (i.e. the first UE) fails to receive from source node (i.e. second equipment), and the second UE (i.e. the third UE) relays the data in the downlink communication to the first UE (i.e. the first UE) from the base station (i.e. the second equipment)).
However, Li does not explicitly disclose “a second UE.” Dai discloses the source node is a UE or a wireless network interface such as a base station, (paragraph [0047]), where the source node transmits over direct-link channel to the destination node indicating “FAIL” label (paragraph [0059]).  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Dai before him or her, to incorporate the source node transmitting a failure indication as taught by Dai, to improve the assistance relay service of Li for the motivation of improving end to end performance for wireless communication (paragraph [0010] of Dai).

Regarding claim 31, Li and Dai disclose the apparatus of claim 30, Li discloses wherein, to determine the failure of the first UE to receive the data packet from the second equipment, the processor and memory are configured to: 
receive control information from the second equipment (the base station sends D2D relay configuration information (paragraphs [0086] – [0092]), where the base station schedules a resource that is used by the user equipment to transmit data and control information, paragraph [0074]); 
decode the control information, wherein the decoded control information indicates a resource for transmission of the data packet (the first UE determines to start an assistance relay service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0093] – [0094]; the first UE determines whether to start the assistance relay service after receiving the scheduled resource from the D2D relay configuration transmitted from the base station); and 
fail to decode the data packet in the indicated resource (the first UE determines to start an assistance relay service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0093] – [0094]; the first UE is unable to utilize the scheduled resource from the D2D relay configuration transmitted when the first UE is unable to directly perform data transmission with the base station).
However, Li does not explicitly disclose “the second UE.” Dai discloses the source node is a UE or a wireless network interface such as a base station, (paragraph [0047]), where the source node transmits over direct-link channel to the destination node indicating “FAIL” label (paragraph [0059]).  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Dai before him or her, to incorporate the source node transmitting a failure indication as taught by Dai, to improve the assistance relay service of Li for the motivation of improving end to end performance for wireless communication (paragraph [0010] of Dai).

Regarding claim 32, Li and Dai disclose the apparatus of claim 30, Li discloses wherein the processor and memory are further configured to: 
determine a cause of the failure of the first UE to receive the data packet, wherein the cause of the failure is interference, a received signal energy of transmission of the data packet being below a received signal energy threshold, or a combination thereof (the first UE determines to start an assistance relay service when the first UE detects that signal is less than a preset signal quality threshold, or the electricity quantity is less than a preset electricity quantity threshold, paragraphs [0098], [0101]).

Regarding claim 33, Li discloses an apparatus for wireless communications at a first user equipment (UE), comprising: 
a processor (the second UE includes processor, paragraph [0658]); and 
memory coupled to the processor, the processor and memory (the memory is configured to store code, and is executed by the processor, paragraph [0658]) configured to: 
receive a data packet directly from a second equipment (the base station sends D2D relay configuration to the second UE, paragraphs [0086] – [0092]; the base station is interpreted as a source node (i.e. the second equipment), where the data packet is transmitted to the second UE of Li (i.e. the first UE)); 
receive, from a third UE, a message comprising an indication of a failure of the third UE to receive the data packet directly from the second equipment (the first UE sends relay request message to second UE, where the relay request message includes indication information that needs assistance relay when the first UE is unable to directly perform data transmission with the base station, paragraphs [0107] – [0119]; the second UE of Li is interpreted as relay node (i.e. the first UE) when the first UE of Li (i.e. the third UE) fails to receive from source node (i.e. the second equipment)); and 
relay the data packet directly to the third UE in response to the message comprising the indication of the failure of the third UE to receive the data packet directly from the second equipment (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170], [0183] – [0188]; the second UE of Li is interpreted as relay node (i.e. the first UE) when the first UE of Li (i.e. the third UE) fails to receive from source node (i.e. second equipment), and the second UE of Li (i.e. the first UE) relays the data in the downlink communication to the first UE of Li (i.e. the third UE) from the base station (i.e. the second equipment)).
However, Li does not explicitly disclose “a second UE.” Dai discloses the source node is a UE or a wireless network interface such as a base station, (paragraph [0047]), where the source node transmits over direct-link channel to the destination node indicating “FAIL” label (paragraph [0059]).  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Dai before him or her, to incorporate the source node transmitting a failure indication as taught by Dai, to improve the assistance relay service of Li for the motivation of improving end to end performance for wireless communication (paragraph [0010] of Dai).

Regarding claim 34, Li and Dai disclose the apparatus of claim 33, Li discloses wherein the message comprising the indication of the failure of the third UE to receive the data packet comprises a resource reservation, the processor and memory further configured to: 
determine one or more resources indicated by the resource reservation (the first UE selects the relay UE based on the first UE unable to perform direct communication, paragraph [0150]; the first UE of Li is interpreted as the third UE); and
 determine to relay the data packet to the third UE based at least in part on the first UE supporting transmitting on the one or more resources, wherein the data packet is relayed to the third UE on the one or more resources indicated by the resource reservation (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170], [0183] – [0188]; the second UE of Li (i.e. the first UE) relays the data to the first UE of Li (i.e. the third UE)).

Regarding claim 35, Li and Dai disclose the apparatus of claim 33, Li discloses wherein the processor and memory are further configured to: 
determine a reference signal received power for receiving the message comprising the indication of the failure of the third UE to receive the data packet (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170]; where the D2D sending resource pool determines the reference signal pre-configured in the D2D resource received by the first UE, paragraphs [0107] – [0119]); and 
determine to relay the data packet to the third UE based at least in part on the determined reference signal received power being greater than a reference signal received power threshold (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170]; where the D2D sending resource pool determines the reference signal pre-configured in the D2D resource received by the first UE, paragraphs [0107] – [0119]).

Regarding claim 36, Li discloses an apparatus for wireless communications at a first equipment, comprising: 
a processor (the base station includes processor, paragraph [0676]); and 
memory coupled to the processor, the processor and memory (the memory is configured to store code, and is executed by the processor, paragraph [0676]) configured to: 
schedule transmission of a data packet to a second UE and a third UE in one or more resources (the base station sends D2D relay configuration information to the first UE and the second UE, paragraphs [0086] – [0092]; the base station is the source node (i.e. first equipment) that transmits to second UE of Li (i.e. second UE) and the first UE of Li (i.e. third UE)); 
transmit, directly to the second UE and the third UE, control information comprising a resource reservation indicating the one or more resources and comprising an indication enabling the second UE to relay the data packet to the third UE in response to a message from the third UE comprising an indication of a failure of the third UE to receive the data packet directly from the first equipment (the base station sends D2D relay configuration information to the first UE and the second UE (paragraphs [0086] – [0092]), where the base station schedules a resource that is used by the user equipment to transmit data and control information, paragraph [0074]); and 
transmit, directly to the second UE and the third UE, the data packet in the one or more resources (the base station sends D2D relay configuration information to the first UE and the second UE (paragraphs [0086] – [0092]), where the base station schedules a resource that is used by the user equipment to transmit data and control information, paragraph [0074]).
However, Li does not explicitly disclose “a first UE.” Dai discloses the source node is a UE or a wireless network interface such as a base station, (paragraph [0047]), where the source node transmits over direct-link channel to the destination node indicating “FAIL” label (paragraph [0059]).  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Dai before him or her, to incorporate the source node transmitting a failure indication as taught by Dai, to improve the assistance relay service of Li for the motivation of improving end to end performance for wireless communication (paragraph [0010] of Dai).

Regarding claim 37, Li and Dai disclose the apparatus of claim 36, Li discloses wherein the processor and memory are further configured to: 
receive, from the second UE, the data packet based at least in part on the message comprising the indication of the failure of the third UE to receive the data packet (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170]).

Regarding claim 38, Li discloses a non-transitory computer-readable medium storing code for wireless communication at a first user equipment (UE) (the first UE includes processor and memory, where the memory is configured to store code and is executed by the processor, paragraph [0615]), the code comprising instructions executable by a processor to: 
determine a failure of the first UE to receive a data packet directly from a second equipment (the first UE determines to start an assistance relay service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0093] – [0094]; the base station is interpreted as a source node (i.e. the second equipment), where the data packet is transmitted to the first UE (i.e. the first UE)); 
transmit, to at least a third UE, a message comprising an indication of the failure of the first UE to receive the data packet directly from the second equipment (the first UE sends relay request message to second UE, where the relay request message includes indication information that needs assistance relay when the first UE is unable to directly perform data transmission with the base station, paragraphs [0107] – [0119]; the second UE of Li is interpreted as relay node (i.e. the third UE) when the first UE (i.e. the first UE) fails to receive from source node (i.e. the second equipment)); and 
receive, directly from the third UE different from the second equipment, the data packet in response to the message comprising the indication of the failure of the first UE to receive the data packet directly from the second equipment (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170], [0183] – [0188]; the second UE of Li is interpreted as relay node (i.e. the third UE) when the first UE (i.e. the first UE) fails to receive from source node (i.e. second equipment), and the second UE (i.e. the third UE) relays the data in the downlink communication to the first UE (i.e. the first UE) from the base station (i.e. the second equipment)).
However, Li does not explicitly disclose “a second UE.” Dai discloses the source node is a UE or a wireless network interface such as a base station, (paragraph [0047]), where the source node transmits over direct-link channel to the destination node indicating “FAIL” label (paragraph [0059]).  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Dai before him or her, to incorporate the source node transmitting a failure indication as taught by Dai, to improve the assistance relay service of Li for the motivation of improving end to end performance for wireless communication (paragraph [0010] of Dai).

Regarding claim 39, Li and Dai disclose the non-transitory computer-readable medium of claim 38, Li discloses wherein, to determine the failure of the first UE to receive the data packet from the second equipment, the instructions are executable by the processor to: 
receive control information from the second equipment (the base station sends D2D relay configuration information (paragraphs [0086] – [0092]), where the base station schedules a resource that is used by the user equipment to transmit data and control information, paragraph [0074]); 
decode the control information, wherein the decoded control information indicates a resource for transmission of the data packet (the first UE determines to start an assistance relay service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0093] – [0094]; the first UE determines whether to start the assistance relay service after receiving the scheduled resource from the D2D relay configuration transmitted from the base station); and 
fail to decode the data packet in the indicated resource (the first UE determines to start an assistance relay service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0093] – [0094]; the first UE is unable to utilize the scheduled resource from the D2D relay configuration transmitted when the first UE is unable to directly perform data transmission with the base station).
However, Li does not explicitly disclose “the second UE.” Dai discloses the source node is a UE or a wireless network interface such as a base station, (paragraph [0047]), where the source node transmits over direct-link channel to the destination node indicating “FAIL” label (paragraph [0059]).  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Dai before him or her, to incorporate the source node transmitting a failure indication as taught by Dai, to improve the assistance relay service of Li for the motivation of improving end to end performance for wireless communication (paragraph [0010] of Dai).

Regarding claim 40, Li and Dai disclose the non-transitory computer-readable medium of claim 38, Li discloses wherein the instructions are further executable by the processor to: determine a cause of the failure of the first UE to receive the data packet, wherein the cause of the failure is interference, a received signal energy of transmission of the data packet being below a received signal energy threshold, or a combination thereof (the first UE determines to start an assistance relay service when the first UE detects that signal is less than a preset signal quality threshold, or the electricity quantity is less than a preset electricity quantity threshold, paragraphs [0098], [0101]).

Regarding claim 41, Li discloses a non-transitory computer-readable medium storing code for wireless communication at a first user equipment (UE) (the second UE includes processor and memory, where the memory is configured to store code, and is executed by the processor, paragraph [0658]), the code comprising instructions executable by a processor to: 
receive a data packet directly from a second equipment (the base station sends D2D relay configuration to the second UE, paragraphs [0086] – [0092]; the base station is interpreted as a source node (i.e. the second equipment), where the data packet is transmitted to the second UE of Li (i.e. the first UE)); 
receive, from a third UE, a message comprising an indication of a failure of the third UE to receive the data packet directly from the second equipment (the first UE sends relay request message to second UE, where the relay request message includes indication information that needs assistance relay when the first UE is unable to directly perform data transmission with the base station, paragraphs [0107] – [0119]; the second UE of Li is interpreted as relay node (i.e. the first UE) when the first UE of Li (i.e. the third UE) fails to receive from source node (i.e. the second equipment); and 
relay the data packet directly to the third UE in response to the message comprising the indication of the failure of the third UE to receive the data packet directly from the second equipment (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170], [0183] – [0188]; the second UE of Li is interpreted as relay node (i.e. the first UE) when the first UE of Li (i.e. the third UE) fails to receive from source node (i.e. second equipment), and the second UE of Li (i.e. the first UE) relays the data in the downlink communication to the first UE of Li (i.e. the third UE) from the base station (i.e. the second equipment)).
However, Li does not explicitly disclose “a second UE.” Dai discloses the source node is a UE or a wireless network interface such as a base station, (paragraph [0047]), where the source node transmits over direct-link channel to the destination node indicating “FAIL” label (paragraph [0059]).  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Dai before him or her, to incorporate the source node transmitting a failure indication as taught by Dai, to improve the assistance relay service of Li for the motivation of improving end to end performance for wireless communication (paragraph [0010] of Dai).

Regarding claim 42, Li and Dai disclose the non-transitory computer-readable medium of claim 41, Li discloses wherein the message comprising the indication of the failure of the third UE to receive the data packet comprises a resource reservation, the instructions further executable by the processor to: 
determine one or more resources indicated by the resource reservation (the first UE selects the relay UE based on the first UE unable to perform direct communication, paragraph [0150]; the first UE of Li is interpreted as the third UE); and 
determine to relay the data packet to the third UE based at least in part on the first UE supporting transmitting on the one or more resources, wherein the data packet is relayed to the third UE on the one or more resources indicated by the resource reservation (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170], [0183] – [0188]; the second UE of Li (i.e. the first UE) relays the data to the first UE of Li (i.e. the third UE)).

Regarding claim 43, Li and Dai disclose the non-transitory computer-readable medium of claim 41, Li discloses wherein the instructions are further executable by the processor to: 
determine a reference signal received power for receiving the message comprising the indication of the failure of the third UE to receive the data packet (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170]; where the D2D sending resource pool determines the reference signal pre-configured in the D2D resource received by the first UE, paragraphs [0107] – [0119]); and 
determine to relay the data packet to the third UE based at least in part on the determined reference signal received power being greater than a reference signal received power threshold (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170]; where the D2D sending resource pool determines the reference signal pre-configured in the D2D resource received by the first UE, paragraphs [0107] – [0119]).

Regarding claim 44, Li discloses a non-transitory computer-readable medium storing code for wireless communication at a first equipment (the base station includes processor and memory, where the memory is configured to store code, and is executed by the processor, paragraph [0676]), the code comprising instructions executable by a processor to: 
schedule transmission of a data packet to a second UE and a third UE in one or more resources (the base station sends D2D relay configuration information to the first UE and the second UE, paragraphs [0086] – [0092]; the base station is the source node (i.e. first equipment) that transmits to second UE of Li (i.e. second UE) and the first UE of Li (i.e. third UE)); 
transmit, directly to the second UE and the third UE, control information comprising a resource reservation indicating the one or more resources and comprising an indication enabling the second UE to relay the data packet to the third UE in response to a message from the third UE comprising an indication of a failure of the third UE to receive the data packet directly from the first equipment (the base station sends D2D relay configuration information to the first UE and the second UE (paragraphs [0086] – [0092]), where the base station schedules a resource that is used by the user equipment to transmit data and control information, paragraph [0074]); and 
transmit, directly to the second UE and the third UE, the data packet in the one or more resources (the base station sends D2D relay configuration information to the first UE and the second UE (paragraphs [0086] – [0092]), where the base station schedules a resource that is used by the user equipment to transmit data and control information, paragraph [0074]).
However, Li does not explicitly disclose “a first UE.” Dai discloses the source node is a UE or a wireless network interface such as a base station, (paragraph [0047]), where the source node transmits over direct-link channel to the destination node indicating “FAIL” label (paragraph [0059]).  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Dai before him or her, to incorporate the source node transmitting a failure indication as taught by Dai, to improve the assistance relay service of Li for the motivation of improving end to end performance for wireless communication (paragraph [0010] of Dai).

Regarding claim 45, Li and Dai disclose the non-transitory computer-readable medium of claim 44, Li discloses wherein the instructions are further executable by the processor to: 
receive, from the second UE, the data packet based at least in part on the message comprising the indication of the failure of the third UE to receive the data packet (the second UE performs the relay operation by forwarding the downlink data to the first UE in a D2D communication manner, where the relay operation is responding to the relay request service when the first UE is unable to directly perform data transmission with the base station, paragraphs [0159] – [0170]).

Response to Arguments
Applicant's arguments, see pages 14 – 18, filed May 4 2022, with respect to claims 1 – 45 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        


/KHALED M KASSIM/Primary Examiner, Art Unit 2468